 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   TODD KERNS, et al.,
                                                          Case No.: 2:18-cv-00920-GMN-NJK
12         Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 33]
14   JASON GREENBAUM,
15         Defendant(s).
16        Pending before the Court is a stipulation to vacate the settlement conference in light of the
17 parties’ settlement, Docket No. 33, which is GRANTED. Dismissal papers shall be filed by
18 August 23, 2019.
19        IT IS SO ORDERED.
20        Dated: July 23, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
